 WILLAMETTE INDUSTRIES 523Willamette Industries, Inc. and Graphic Communica-tions Union Local 17-M, a/w Graphic Commu-nications International Union, AFLŒCIO.  Case 25ŒCAŒ25290 June 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On June 2, 1998, Administrative Law Judge C. Rich-ard Miserendino issued the attached decision.  The Gen-eral Counsel and the Respondent filed exceptions and supporting briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 The judge found, inter alia, that on March 3, 1997,3 the Respondent violated Section 8(a)(5) and (1) of the Act by refusing to bargain with the Union, which had repre-sented the production and maintenance employees at the Respondent™s plant since 1979.  Since March, the Re-spondent has refused to meet with the Union to negotiate a renewal contract, and it cancelled the bargaining ses-sion that had been scheduled to commence during the week of March 10 before the parties™ old contract was due to expire on March 15.4  In its defense, the Respon-dent argues that it had no bargaining obligation because it had a good-faith doubt concerning the Union™s contin-ued majority status, based on a 35Œ35 tally of ballots that was previously issued in a Board decertification election held among the unit employees on February 7.  The Un-ion filed timely objections to the election, and a hearing on those objections was held on March 14.  Two weeks later, the hearing officer issued his report, finding that the Respondent had engaged in objectionable conduct on January 7 and 23 by conditioning the grant of a 401(k) plan benefit to employees on union decertification, and he recommended that the election be set aside and a new election be ordered.  Shortly thereafter, the Respondent waived its right to appeal the hearing officer™s report.  It signed a written waiver statement and a Stipulated Elec-tion Agreement on or before April 3.5  Subsequently, by a pro forma order dated April 18, the Board adopted the hearing officer™s recommendations and set aside the Feb-ruary 7 election.6                                                                                                                      1 The General Counsel has excepted to some of the judge's credibil-ity findings. The Board's established policy is not to overrule an admin-istrative law judge's credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge found, inter alia, no violation of the Act based on state-ments made by James Mertes, the Respondent™s regional personnel manager, during employee meetings held on January 7, 1997.  In adopt-ing this finding, we find it unnecessary to rely on the judge™s discussion of hearsay in fn. 11 of his decision.  Instead, we rely only on the judge™s discrediting of Jeffrey Garmon™s testimony attributing certain remarks to Terry Beavers and responses to Mertes. 2 We have modified the judge™s recommended Order to delete his references to Case 25ŒRDŒ-1279.  That decertification case was not a part of the instant unfair labor practice proceedings and therefore is not before us for resolution. 3 All dates are in 1997 unless otherwise indicated.  4 However, as found by the judge, the Respondent has continued to give effect to that contract after March 15, 1997, and it has never with-drawn recognition from the Union. It is well established that a union is entitled to a con-clusive presumption of majority status during a collec-tive-bargaining agreement™s term up to 3 years.  On the expiration of the agreement, the employer may rebut the presumption of continued majority status by showing that, at the time of its refusal to bargain with the union, either (1) the union did not in fact enjoy majority support or (2) the employer has a good-faith doubt concerning the union™s majority status.  See NLRB v. Curtin Mathe-son Scientific, Inc., 494 U.S. 775, 778 (1990).  We agree with the judge that the Respondent did not meet either requirement when it cancelled the March bargaining ses-sion and refused to meet with the Union to negotiate a new contract.  However, we rely on the following rea-soning in finding no good-faith doubt concerning the Union™s majority status. The sole basis for the Respondent™s refusal to bargain is the tie vote tally in the decertification election.  Here, the Respondent voluntarily waived its right to appeal the hearing officer™s findings and recommendation to set aside the election results based on conduct found to be objectionable.  Given this waiver, the results of the tally of ballots stood tainted by the Respondent™s own objec-tionable conduct in conditioning the grant of an impor-tant 401(k) benefit to employees just a few weeks before the election, and thus the election results could not serve as a valid indicator of employee sentiment.7  Accord- 5 The judge found that neither the Respondent™s waiver statement nor the Stipulated Election Agreement constituted any showing of a waiver by the Union of the Respondent™s obligation to bargain, or a showing that the Union no longer represented a majority of the unit employees. 6 In view of the instant 8(a)(5) charge, a second election was never held.  On June 4, the Regional Director dismissed the decertification petition, subject to reinstatement by the Petitioner on final disposition of this case. 7 The Board in General Shoe Corp., 77 NLRB 124 (1948), stated: An election can serve its true purpose only if the surrounding condi-tions enable employees to register a free and untrammeled choice for or against a bargaining representative. . . .  In election proceedings, it is the Board™s function to provide a laboratory in which an experi-ment may be conducted, under conditions as nearly ideal as possible, to determine the uninhibited desires of the employees.  It is our duty to establish those conditions; it is also our duty to determine whether they have been fulfilled.  When, in the rare extreme case, the stan-dard drops too low, because of our fault or that of others, the requi-site laboratory conditions are not present and the experiment must be conducted over again. 331 NLRB No. 73  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524ingly, we find that the Respondent violated Section 
8(a)(5) and (1) of the Act.
8 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Wil-
lamette Industries, Inc., Indi
anapolis, Indiana, its offi-cers, agents, successors, and assigns, shall take the action 
set forth in the Order as modified.  Delete the last para-
graph of the recommended Order that directs the Re-
gional Director to reinstate all prior proceedings and con-
duct a rerun election in Case 25ŒRDŒ1279. 
 Miriam C. Delgado, Esq.,
 for the General Counsel.
 Jack H. Rogers, Esq.,
 of Indianapolis, Indiana, for the Respon-
dent. William R. Groth, Esq
., for the Charging Party
. DECISION STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Administrative Law Judge. 
This case was tried in Indianapolis, Indiana, on June 30 and 
July 1, 1997. The charge was filed on April 8, 1997, and was 
amended on May 20, 1997. A complaint and notice of hearing 
were issued on June 4, and the complaint was amended on June 
20. The complaint, as amended, alleges that the Respondent 
violated Section 8(a)(5) of the Act on December 5, 1996, and 
on certain dates thereafter, by failing and refusing to bargain 
with the Union, and on March 5, 1997, by withdrawing 
recognition from the Union as the exclusive bargaining 
representative of an appropriate bargaining unit. The complaint 
further alleges that the Responden
t violated Section 8(a)(1) of 
the Act on January 7 and 23, 199
7, when its Regional Personnel 
Manager James Mertes, impliedly informed the employees at 
captive audience meetings that they would not receive a 401(k) 
plan, if they voted for the Union in a decertification election, 
and impliedly promised that they
 would receive such a plan, if 
they voted against the Union. Finally, the complaint alleges that 

the Respondent violated Section 8(a)(1) of the Act by inform-
ing its employees by memorandum
s, dated February 7 and 18, 
1997, that they would not rece
ive wage increases and other 
benefits if they supported the Un
ion, but that they would re-
ceive wage increases and other be
nefits, if they did not support 
the Union.  
Respondent™s timely answers deni
ed the material allegations of the complaint, as amended. The parties have been afforded a 
                                                          
                                                           
8 In finding this violation, the judge applied the reasoning of 
W. A. 
Krueger, 299 NLRB 914, 915 (1990).  In that case, the employer made 
unilateral changes in employees™ wa
ges and terms and conditions of 
employment after the union had lost a decertification election but be-
fore the Board had overruled the union™s election objections and issued 
the certification of results decertifying
 the union.  The Board held that 
the employer violated its 8(a)(5) oblig
ation to bargain with the employ-
ees™ bargaining representative until a final determination is made that 
the union is no longer the representative.  Here, the February 7 election 
results were vacated, and no certifica
tion decertifying the Union issued.  
Thus, this is even a stronger case than 
W. A. Krueger
 for finding the 
violation. 
Member Brame finds 
W. A. Krueger
 inapposite because that case 
was predicated on the prior issuance of a certification of results decerti-
fying the union. 
full opportunity to appear, pr
esent evidence, examine and 
cross-examine witnesses, and file briefs.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, is engaged in the production 
and distribution of continuous bu
siness forms at its facility in 
Indianapolis, Indiana, where it 
annually purchases and receives 
goods valued in excess of $50,000 directly from points outside 
the State of Indiana. The Responde
nt admits and I find that it is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Graphic Commu-
nications Union Local 17-M, a/w Graphic Communications 
International Union, AFLŒCIO (Union) is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICE 
A. Background  
Since at least 1979, the Union has been the exclusive collec-
tive-bargaining representative of the Respondent™s employees, 
located in Indianapolis, Indiana, in the following unit: 
 All production and maintenance 
employees, truck drivers, 
warehouseand all other employ
ees employed by the Re-
spondent at its Indianapolis, Indiana facility; BUT 
EXCLUDING all office clerical employees, professionals 
guards, and supervisors as
 defined in the Act. 
 This recognition has been embo
died in successive collective-
bargaining agreements for the Indianapolis plant, the most re-
cent of which was effective by its terms for the period March 
16, 1994, to March 15, 1997.  
On December 5, 1996, the Respondent and Union set aside 
the week of March 10, 1997, to 
negotiate a rene
wal contract. Two weeks later, on December 20, 1996, employee James Fan-

ning filed a decertification petition. The decertification election 
was held on February 7, 1997.
 The Union did not receive a 
majority of the valid votes cast. On February 13, the Union 

filed objections to the conduct of the election and a hearing was 
conducted. On March 28, the hearing officer recommended that the election be set aside
1 and that a second election be ordered.  
In the interim, and more specifically on March 3, 1997, the 
Union requested to begin negotiating a renewal contract. The 
Respondent declined to begin ba
rgaining and asserted that it 
had a good faith doubt that the Union represented a majority of 
the employees based on the results
 of the February 7 decertifi-
cation election. However, in an effort to expedite a rerun elec-

tion, the Respondent offered to waive its right to file exceptions 
to the hearing officer™s recommendations in exchange for a 
Stipulated Election Agreement.  All parties signed a waiver and 
Stipulated Election Agreement on or about April 7. The next 
day, April 8, the Union filed the underlying unfair labor prac-
tice charge blocking the election, which had been scheduled for 
April 18.  Subsequently, a pro forma Board Order issued on 
 1 The hearing officer concluded that
 the Respondent engaged in ob-
jectionable conduct on January 7 an
d 23, 1997, by telling and demon-
strating to employees in captive a
udience meetings that the only cir-
cumstances in which a 401(k) plan 
would be granted would be by de-
certifying the Union.   WILLAMETTE INDUSTRIES 525April 18, adopting the hearing officer™s recommendations and 
setting aside the election of February 7.
2  On June 4, the Re-
gional Director issued a compla
int and dismissed the decertifi-
cation petition, without prejudice
 to reinstatement, pending the 
outcome of this case. A subsequent request to begin negotia-
tions made by the Union on June 9, 1997, was likewise rejected 
by the Respondent, which continues to assert that it has a good-
faith doubt as to the Union™s majority status, pending the final 
disposition of the complaint. 
The primary issues are whet
her the Respondent (1) unlaw-
fully refused to bargain with the Union on December 5 and 12, 
1996; (2) impliedly promised it
s employees on January 7 and 
23, 1997, that if they voted against the Union in the upcoming 
decertification election they would receive a 401(k) plan, and 
impliedly threatened that they would not receive such a plan, if 
they voted for the Union; (3) unl
awfully refused to bargain with 
the Union on March 3, 1997, and on various dates thereafter; 

(4) unlawfully withdrew recognition from the Union on March 
5, 1997; and (5) unlawfully promised to confer wage increases 
and benefits on its employees if they ceased supporting the 
Union and unlawfully threatened to withhold granting wage 
increases and benefits, if they supported the Union.  As to the 
remedy, if any, the issue is whether a ﬁ
Gissel
ﬂ bargaining order 
is warranted under the circumstances of the case.  
B.  The Alleged Refusal to Bargain on December 5 
 and 12, 1996 
1.  The December 5 meeting 
On December 5, 1996, the Respondent and Union met and 
settled an arbitration case. Present were the Respondent™s re-
gional prsonnel manager James Mertes, Indianapolis Plant 
Manager Greg Smith, Union President Michael Huggins, Union 
Shop Steward Mark Howard, and Union Attorney William 
Groth. Huggins testified that while having a cup of coffee and 
waiting for the arbitrator to arrive, he asked Mertes if he had 
some dates available for the 1997 contract negotiations. The 
credible evidence shows that Mertes looked at his daytimer, 
and told Huggins that he had set 
aside the week of March 10 for 
negotiations. Huggins told Mertes that he thought that was 
ﬁkind of lateﬂ to start negotiations, but Mertes said that was the 
only time he had available. As
 Mertes explained, ﬁI chose March 10th because I had several 
other things to do in January, 
February and early March. I di
d not anticipate any problems. 
That gave us five days to negotiate before the end of the con-
tract, which is just as many da
ys as we had negotiated in 1994 Œ 
yes, 1994, before the end of the contract.  And I preferred set-
ting aside a week instead of doing it in one-day chunks.ﬂ (Tr. 
22.) The evidence establishes that
 after Mertes told Huggins 
that was all he had availabl
e, the conversation ended. 
At the trial, Huggins denied th
at he agreed to begin negotia-
tions on March 10, and sought to foster the impression that he 

strongly objected to starting on that
 date.  Huggins testified, ﬁI 
told him [Mertes] that we started earlier [for the prior contract] 
and that I didn™t agree to those dates. I didn™t write them down 
or anything . . . .  I didn™t agree to them at all. He told me that is 
what he had available.ﬂ (Tr. 72
.) The General Counsel argues 
that, in effect, Mertes presented the Union with a ﬁtake it or 
leave itﬂ proposition on December 5, which constitutes an 
                                                          
                                                           
2 Because no exceptions to the hear
ing officer™s report were filed, 
the Board never reviewed the merits 
of the objections or the hearing 
officer™s factual findings. 
unlawful refusal to bargain. I am not persuaded by the argu-
ment for several reasons.  
First, the evidence does not establish that the Union made a 
specific demand to begin negot
iations on a specific date. Al-though Huggins inquired as to what
 dates Mertes had available, 
the evidence shows that neither he, nor Union Attorney Groth, 
nor Union Shop Steward Howard, all of whom were present on 
December 5, insisted on starting negotiations earlier or offered 
any earlier alternative dates. Next, for demeanor, and other 
reasons, I do not credit Huggins™ testimony. Union Shop Stew-
ard Howard, who testified at the hearing, did not corroborate 

Huggins™ testimony and, contrary
 to Huggins™ assertions, there 
was no significant difference between the proposed date for 
starting the 1997 negotiations (i.e., March 10, 1997) and the 
actual start date for the 1994 negotiations (February 22, 1994). 
Even though the 1994 negotiations began 18 days earlier, the 
first four negotiation sessions (February 22 and 28 and March 1 
and 4, 1994) were relatively shor
t and did not cover much sub-
stance. The evidence reflects that substantive bargaining actu-

ally began on March 10, 1994, and thereafter took place on a 
sporadic basis until a contract was reached on May 3, 1994.
3 The General Counsel nevertheless likens this case to 
Sparks Nugget, Inc., 298 NLRB 524 (1990), enfd. in part, denied in 
part, Sparks Nugget, Inc., 968 F.2d 991 (9th Cir. 1992). There, the Board found that the employer had engaged in bad faith 
bargaining in violation of the Act by refusing to budge from an 
initial bargaining position, by refusing to offer an explanation 
for its bargaining proposals, and 
by refusing to make efforts to 
compromise in order to reach a common ground. In addition to 

this litany of unlawful conduct at the bargaining table, the 
Board noted that the employer 
from the outset had impeded the 
likelihood of reaching an agreement by refusing to meet regu-
larly with the Union, by restricting the lengths of the meetings, 
and by declining, without reas
on, to respond positively to the 
Union™s follow-up offer to adjust the negotiating schedule to 

suit the employer™s convenience.  
Relying on solely on the latter aspect of the case, the General 
Counsel argues that the Responde
nt here has likewise violated 
the Act. I do not agree. In Sparks Nugget, Inc., unlike here, the 
Board concluded that the employer had no real intent to reach a 

collective-bargaining agreement 
based on several significant manifestations of bad-faith bargaining at the bargaining table. In this case, there is no elongat
ed pattern of unlawful conduct at 
the bargaining table. Rather, th
e alleged unlawful conduct took 
place away from the bargaining table and is limited to a refusal 
to bargain based on the Respondent™s alleged good-faith doubt 
of the Union™s continued majority status. Also, the evidence 
shows that in this case Mertes wanted to set aside a block of 
time for negotiations, rather than to proceed in a piecemeal 
fashion, which is opposite of what the employer in 
Sparks Nug-get, Inc. 
insisted on doing. I therefore find that 
Sparks Nugget, 
Inc. inapposite. In addition, the General Couns
el argues that 
Mertes unlaw-fully delayed the start of negotiations on purpose because he 
 3 Art. 35 of the extant collective-bargaining agreement provides that 
if the parties have not reached an ag
reement before the contract expira-
tion date, the terms of the contract will continue in effect until either 
party gives 30 days™ written notice of its intent to terminate the con-

tract. The evidence shows that in 1994, the contract continued in full 
force by its terms until a new agreement was reached. Thus, the prior 
bargaining history dispels any notion that it was imperative to begin 
negotiations sooner than March 10.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526had heard rumors that a decertif
ication petition wa
s circulating. 
In this connection, the General Counsel points out that as early 
as June 1996, leadman, James Wright, was talking to employ-
ees about decertification, a
nd in July or August 1996, em-
ployee, Ben Gamble, asked Uni
on Shop Steward Howard about 
the rumors being circulated. The General Counsel asserts that 
Mertes knew, or should have known, about the decertification 
rumors because the Respondent employs the wife of the em-
ployee, who filed the decertificat
ion petition, as a customer 
service manager in its Indi
anapolis business office.  
But the evidence here does not show that the start of negotia-
tions was unreasonably delaye
d, which makes the underlying 
premise faulty. Rather, the evidence shows that the 1997 nego-
tiations were scheduled to begin 
within the same general time-
frame as the 1994 negotiations. Also, the evidence does not 
establish with any specificity 
what, if anything, Mertes knew 
about the decertification rumors and, if he did know something, 
when he came to know it.  I de
cline to impute to Mertes any 
knowledge of the decertification ru
mors based on the fact that 
the wife of the employee who filed the decertification petition 
was employed by the Respondent
 as a customer service man-ager at a location within the Indianapolis vicinity at other than 
the Indianapolis plant. 
And even if Mertes had heard the rumors, the evidence 
shows that the Respondent was pr
eparing for negotiations as it 
had always done. The undisputed 
evidence establishes that in 
June 1996, Mertes called Huggins 
to ask him if he would agree 
to extend the contract, which Huggins declined to do. In Octo-
ber 1996, Mertes sent Plant Ma
nager Smith a prenegotiation 
plan, which required his input in order to help Mertes prepare 

for the up coming contract nego
tiations. And unlike the previ-
ous contract negotiations, where Mertes did not contact the 
Union until January 12, 1994, to ﬁpropose meeting on February 
22 to exchange agendasﬂ and to
 establish additional dates for 
future sessions (G.C. Exh. 3), the evidence shows that he orally 
agreed to begin negotiations the week of March 10, which actu-

ally placed the parties a month ahead of the 1994 scheduling 
process.  Thus, the evidence shows that in a casual conversation, Hug-
gins in the presence of the Union™s attorney and Union Shop 
Steward, asked Mertes for dates 
to begin negotiations, and after 
Mertes told him what he had available, Huggins expressed some reservations, and that ended the discussion. The Union 
did not make a specific demand to begin bargaining on a spe-
cific date and the Respondent 
did not delay beginning negotia-
tions. Accordingly, I shall recommend that the allegations of 

paragraphs 7(a) and (b) and 10 of the complaint as they pertain 
to December 5, 1996, be dismissed. 
2.  The letter of December 12, 1996  
On December 12, 1996, Union President Huggins sent Plant 
Manager Smith a letter, which states: 
 This letter is to advise you that the contract between Wil-

lamette Industries, Inc., Indianapolis Business Forms Plant 
and Graphic Communications 
Union Local 17M expires 
on March 15, 1997. The Local hereby requests a meeting 
with you at a mutually convenient time for the purpose of 
negotiating a new collective-bargaining agreement.  
 The evidence establishes that on receiving the letter, Smith 
filed it, without informing Me
rtes, and without responding.  
The General Counsel takes the position that the letter was a 
renewed demand for bargaining and that the failure to respond 
to the letter is further proof of the Respondent™s unlawful re-

fusal to bargain. I do not agree. The evidence shows that by the 
terms of the contract, Huggins was required to send the letter in order to initiate negotiations. Ar
ticle 35 of the parties™ collec-
tive-bargaining agreement provides that a party seeking to ter-

minate, modify, or amend the 
agreement must give 60 days™ 
written notice to the other party. Otherwise the contract will 
automatically renew for a 1-year period. In his testimony, Hug-
gins acknowledged that this cont
ractual requirement had to be 
met. 
In addition, a plain reading of
 the December 12 letter sup-
ports a reasonable inference that the letter served no other pur-
pose than to comply with terms of the contract. The letter does 
not insist on beginning negotiations sooner than March 10 or 
offer any earlier alternative dates. 
All the letter states is that the 
contract expires on March 15, 
1997 (which is something that 
everyone already knew) and that the Union wanted to meet for 
negotiations at a mutu
ally convenient time. 
Moreover, Smith offered a plau
sible explanation of why he 
did not respond. He testified that
 he filed the letter without 
responding because only a week 
earlier he, Mertes, and Hug-
gins met for an arbitration case at which time negotiations were 
scheduled to begin on March 10, 
1997. He therefore did not see 
the need to respond. 
Finally, Huggins™ conduct subs
equent to sending the De-
cember 12 letter supports a reasona
ble inference that he did not 
attach any special significance to it.  Almost 2 months passed 
before Huggins brought up the subj
ect of negotiations again. 
By letter to Smith, dated March 3, 1997, he reminded Smith 
that in early December 1996, Mert
es had set aside the week of 
March 10 for negotiations and he 
confirmed that he was avail-
able to begin negotiating at that time. (G.C. Exh. 10.) In the 
interim, Huggins had not said or done anything about starting 
negotiations sooner. In an attempt to explain his inactivity, 
Huggins testified: 
 Mr. Mertes made it pretty clear that March 10th was the 
week he had set aside to bargain and no other week and in 
the meantime the decertification petition was filed. That 
was ongoing and with representation of the other  local 
plants, things just move on, soŠ[Tr. 63.]  
 I therefore find that the December 12 letter was not a re-
newed demand for bargaining. It was a pro forma notification 
required by the contract to begin negotiations. I further find that 
at the December 5 meeting, Hu
ggins accepted March 10, 1997, 
as the start date for negotiations and did not think any more of 
it. Accordingly, I shall recommend that the allegations in para-
graph 7(a) and (b) and 10 of the complaint as they pertain to 
December 12, 1996, be dismissed. 
C. The Captive Audience Meetings 
1.  The hearing officer™s report  
As a preliminary matter it shoul
d be pointed out that the al-
legations contained in paragraphs 5(a)(i) and (ii) of the com-
plaint are similar to objections 2 and 5 to the conduct of the 
February 7 election, 
which were considered and decided by the 
hearing officer on March 28, 1997. The General Counsel points 
out that the hearing officer concluded that on January 7 and 23, 
1997, the Respondent ﬁengaged in
 objectionable conduct by 
telling and demonstrating to em
ployees that the only circum-
stances in which a 401(k) plan would be granted would be upon 
the decertification of the Union.ﬂ 
(G.C. Exh. 12, at 5.) Implic-
 WILLAMETTE INDUSTRIES 527itly the General Counsel asserts 
that the hearing officer™s fac-
tual findings and conclusion should be binding on the outcome 
of these proceedings. I do not agree.
4 ﬁIt is well settled that the 
Board™s findings and conclusion
s with respect to conduct al-
leged as objectionable in a representation proceeding are not 
binding upon the [Administrative 
Law Judge] in a subsequent 
hearing where such conduct is alleged as an unfair labor prac-
tice, since the issues are different in the two types of proceed-
ings.ﬂ Helena Laboratories Corp., 
225 NLRB 257, 257 (1976), 
citing cases in fn. 6. See also
 St. Francis Hospital, 263 NLRB 834, 839 fn. 3 (1982). In addition, the record before me is dif-
ferent from the hearing officer™s record. The hearing officer™s 
report reflects that the witnesses in the representation case
5 were not entirely the same as the witnesses in this case. There-
fore, some of the testimony relied on by the hearing officer, 
particularly in making credibility determinations, is not before 
me and vice versa, which in part may explain why my factual 
findings are different from those of the hearing officer. Accord-
ingly, I decline to adopt the fa
ctual findings and conclusion of 
the hearing officer and instead I will determine the validity of 
the allegations in the complain
t based on the evidence adduced 
at the hearing before me.  
2.  The January 7, 1997 meetings 
On January 7, 1997, Mertes spoke to the Indianapolis plant 
employees at the end of each of three shifts.
6 Using the same 
outline for all three meetings, he explained that a petition had 

been filed for an election to decertify the Union.
7 He told the 
employees that he was not going to disparage the Union; rather, 

his comments would be procompa
ny based on fact. Mertes 
stated that he could not make 
any promises beca
use it would be 
illegal to do so. He talked about the decertification process and 
explained how it worked. He also told the employees that all 
nonunion plants had employee handbooks that explained their 
benefits. He gave an overview of
 the benefits available to em-
ployees in nonunion plants, including a 401(k) plan.
8 He said that he was aware of two instances in which a plant went from 

union to nonunion, i.e., Huntsville, Alabama, and Lincoln, Illi-
nois, and that he could answer questions about the Lincoln 

plant because it was in his region. Mertes then responded to 
questions from the employees. 
                                                          
 4 While I am not bound by the hearing officer™s factual findings and 
conclusion, for the reasons stated infra, I am bound by the conclusive-
ness of the Board™s Order issued on April 18, invalidating the first 
election and ordering a second election.  
5 No portion of the transcript in
 the representation case was intro-
duced or offered into evid
ence in this proceeding. 6 The testimony at the hearing focu
sed, by and large, on comments 
made at the 6 a.m. and 3 p.m. meetings. 
7 The General Counsel argues that the Respondent™s failure to intro-
duce a copy of the outline into evid
ence warrants an adverse inference 
that it would not have supported Me
rtes™ testimony. I decline to draw 
such an inference. Th
e evidence does not show that the alleged viola-tion arose in the context of comments made by Mertes in his prepared 
introductory remarks. Rather, the evid
ence shows that the allegations of 
implied threats and implied promises 
arose in the course of responding 
to questions from the employees, which would not necessarily have 
been contained in a prepared outline.  
8 The evidence reflects that the I
ndianapolis plant employees were 
particularly interested in a 401(k) plan, which the Union had unsuccess-
fully attempted to obtain in the 1988 and 1994 collective-bargaining 
negotiations. 
a. The 6 a.m. meeting 
Employee Jeffrey Garmon attend
ed the 6 a.m. meeting. He 
testified that when an employee named Don Bollinger asked, 
ﬁwhy don™t we have a 401(k) plan like the nonunion plants,ﬂ 
another employee, Terry Beavers, 
interrupted Mertes before he 
could answer the question. In a loud voice, Beavers purportedly 
said, ﬁI™ ll tell you what he said to me in negotiations, that no 
union plant has the 401(k) plan and no union plant ever will 
have the 401(k) plan.ﬂ (Tr. 99.) Garmon testified that upon 
hearing that, he asked Mertes if that is what he said and Mertes 
said, ﬁyes.ﬂ  Garmon testified that at that point, someone else 
asked Mertes why the company 
had taken that position, and 
Mertes stated that it was against company policy for a union 
plant to have a 401(k) plan because it did not want to have a 
third party telling it how to invest
 money in different plans.  
Someone else then asked ﬁwhat if we get it in the contract,ﬂ to 

which Mertes replied, ﬁWell, ev
erything is negotiable, but it 
has never been asked for.ﬂ Beavers, who was on the 1994 union 

negotiating team, disagreed
, stating that it had been asked for.  
Mertes specifically denied ever saying that it was against 
Company or corporate policy to have a 401(k) in a union plant. 
He recalled the dialogue altogether differently. He testified that 
when someone asked if union plants had a 401(k) plan, Terry 
Beavers interrupted him before he could answer, stating ﬁI can 
tell you what he said to me in negotiations . . . no union plant 
has the 401(k).ﬂ (Tr. 98.) Mertes testified that he eventually 
answered the question by telling the employees that it was not 
negotiated in the 1988 and 1994 c
ontract negotiations, because 
it was the Company™s position that it did not want to confront 
the possibility of administeri
ng 60 different 401(k) plans and 
that it did not want to negotiate investments with a third party.  
Plant Manager Smith, who attended all three meetings on 
January 7, testified that Mertes
 never said that he would not negotiate a 401(k) plan in a uni
on plant. Smith stated emphati-
cally that Mertes never said that it was against corporate policy 

to have a 401(k) plan at union plants or anything like that. His 
testimony, and to a certain extent Mertes™ testimony, was cor-
roborated by press operator Russell Phelps, who attended the 
same meeting. Phelps stated th
at he does not recall Mertes say-
ing that it was against corporate 
policy to have a 401(k) plan at 
a unionized plant and that the topic of corporate policy never 
came up.  
b. The 3 p.m. meeting 
The evidence shows that Mertes made the same opening 
presentation at the 3 p.m. meet
ing and then took questions from 
the employees. Former Union Representative Mark Francis, 
who attended that meeting, testified that when a press operator 
named Dave Nealy asked Mertes
 why unionized employees did 
not have a 401(k) plan, Mertes sa
id that ﬁit was corporate pol-
icy that union shops do not get a 401(k) and probably never 
will have it because they didn™t want third party involvement.ﬂ 
(Tr. 124.) He also recalled that someone asked Mertes if there 
was ever a nonunion plant that kept its 401(k) plan after it went 
union, and Mertes responded that the ﬁbenefit was eliminated 
from their contract.ﬂ However, when Francis was asked on 
cross-examination, if he hear
d Mertes say anything about nego-
tiations, he responded, ﬁAll I he
ard him say about negotiations 
is that the 401(k) was a negotiable item.ﬂ (Tr. 131.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528Union Shop Steward Mark Howard also attended the 3 p.m. 
meeting.9 He testified that he asked Mertes if there were any 
plants that had organized recently.
 Howard testified that Mertes 
spoke of a plant in Kentucky that participated in a 401(k) plan 
before it unionized. He testified that Mertes stated that after 
going union the plant no longer had a 401(k) plan because it 
was not negotiated into the contract
. He also testified that when 
someone asked Mertes why the Indianapolis plant did not have 

a 401(k) plan, Mertes said beca
use it had not been negotiated. Howard testified that he then spoke up and said, ﬁI beg your 
pardon. I was on the last two negotiating committees and it was 
negotiated or asked for both time
s.ﬂ (Tr. 147.)  According to 
Howard, Mertes responded ﬁwe
ll, you know how negotiations 
work. It is a give and take process. You know the Union gets a 
little and gives a little.ﬂ (Tr. 147.) Howard said that he also 
pointed out to Mertes that the Union asked for a union-
sponsored plan in the 1988 negotiations, but that the Respon-
dent opposed the proposal
 because it did not want to get in-
volved with a third party.  
Howard also recalled that a press operator named Nealy 
asked why the Indianapolis plant was being punished for being 

union by not being allowed to par
ticipate in a 401(k) plan. Ac-
cording to Howard, Mertes said that they were not being pun-
ished: that it was corporate pol
icy not to allow a union plant to 
participate in a 401(k) plan. Howard testified that when some-

one in the back of the room aske
d, ﬁif we decertify, will we 
receive a 401(k),ﬂ Mertes res
ponded, ﬁI can™t make no prom-
ises, all I can say is that al
l our nonunion plants have 401(k)s.ﬂ 
(Tr. 148.) 
Plant Manager Smith testified that when Nealy asked why 
the Indianapolis plant was being punished for being union, 
Mertes responded, ﬁyou™re not be
ing punished. It just has not 
been negotiated.ﬂ (Tr. 222.) His testimony was corroborated by 
Nealy, himself, who testified that when he asked ﬁwere we 
being penalized for being Un
ion because we didn™t get a 401(k),ﬂ Mertes responded, ﬁno, that it has to be negotiated in 

to your contract.ﬂ (Tr. 246.) Neal
y testified that Mertes did not 
make any reference to corporate policy nor did he say that it 

was against corporate policy to have a 401(k) plan in a union-
ized plan. He remembered Me
rtes saying something about 
third-party involvement, but di
d not remember exactly what 
was said. And he remembered Mertes repeatedly saying that he 
could not promise anything. I find Smith and Nealy to be a 
credible witnesses. Based on their credible testimonies, I find 
that Mertes did not make any reference to a corporate policy or 
company policy against having a 401(k) plan at a union plant.  
Another employee, William Tolsen, attended the same meet-
ing on January 7. He testified that several questions were asked 
about the 401(k) plan, but he could not remember many specif-
ics. He did recall that when 
someone asked why the Indianapo-
lis plant did not have a 401(k) plan, Mertes responded that it 
had not been negotiated in the c
ontract. (Tr. 258.) He denied 
that Mertes said anything about 
corporate policy or that it was company policy not to have a 401(k) plan in the contract. Tol-
                                                          
                                                           
9 Howard testified that he attende
d two meetings on January 7, the 
first of which was held at 2 p.m. He 
testified that at the 2 p.m. meeting, 
Mertes stated that he was going to give them the facts about how non-
union plants operate. Howard testifie
d that Mertes told the employees 
about a nonunion business forms plant 
in Chicago, Illinois, that had comparable, if not better, wages a
nd benefits than the Indianapolis 
plant, including a company-sponsored 401(k) plan. According to How-
ard, Mertes stressed that all nonunion plants have 401(k) plans. 
sen stated that Mertes was explicit: ﬁhe said that it had never 
been negotiated in the contract.ﬂ  
Tolsen also testified that it was Mark Francis who kept ask-
ing was it company policy for the Indianapolis plant to not have 
a 401(k). He said Francis used the term company policy or 
corporate policy: Mertes did not. Tolsen testified that Mertes 
did not say that employees woul
d not be permitted to partici-pate in 401(k), if they selected the Union as a bargaining repre-
sentative nor did he promise th
at the employees would be per-
mitted to participate in a 401(k) pl
an or receive other benefits if 
they did not support the Union.
10 Mertes denied making any statement at the 3 p.m. meeting 
regarding company policy or saying that it was against com-
pany policy to have a 401(k) plan in a union plant.  Rather, he 
testified that he told the empl
oyees that a plan had not been 
negotiated in the contract. For 
demeanor, and other reasons, I 
credit Mertes™ testimony, whic
h was substantially corroborated 
by the testimony of Smith, Tolsen, 
and Nealy.  I credit Tolsen™s 
unrebutted testimony that Fran
cis introduced the terms ﬁcorpo-
rate policyﬂ or ﬁcompany policyﬂ
 into the dialogue by repeat-

edly asking if it was against company policy to have a 401(k) at 
the Indianapolis plant.  
c.  Analysis and findings 
In assessing the statements made by Mertes on January 7, it 
is important to keep in mind the context and manner in which 
the statements were made. The evidence shows that in his pre-
pared presentation, Mertes did no
t disparage the Union, that he 
made a disclaimer statement ab
out not being able to promise 
anything, and that he gave an overview of the wages and bene-
fits available in nonunion plants, rather than a detailed com-
parison between union and nonunion plants. The evidence 
shows in the course of answering employees™ questions, Mertes 
also repeatedly stated that he
 could not promise anything be-
cause it was illegal to do so and that he emphasized that in a 
unionized plant wages and bene
fits, including a 401(k) plan, must be negotiated into a contra
ct. Finally, the evidence shows 
that whenever the current or former Union representatives 
brought up the fact that the Union had unsuccessfully attempted 
to obtain a 401(k) plan in prior negotiations, Mertes did not 
foreclose the possibility of that occurring in the future, rather he 
stated that ﬁeverything was negotiable.ﬂ 
With respect to the comments at the 6 a.m. meeting, which 
give rise to the alleged violatio
n, the evidence shows that they 
were not made by Mertes, but 
were made by employee Terry 
Beavors, in the course of disputing Mertes™ explanation that the 
Indianapolis plant did not have a 401(k) plan because it had not 
been negotiated in prior negotiations. Mertes effectively refuted 
Beavers™ assertions when he explained to the employees that 

the Respondent did not agree to the Union™s contract proposal 
because it did not want to become involved in administering a 
union sponsored plan and did not want to negotiate investments with a third party. I credit Mertes™ testimony denying that he 
ever told anyone that it was against company or corporate pol-
icy to have a 401(k) plan in a union plant, and I credit the cor-
roborating testimony of Smith and Phelps. Far less probative is 
the second hand account given 
by Garmon of the statements 
 10 Peter Cooper, who worked in ship
ping, testified that he attended 
the ﬁAﬂ shift meeting on January 7. He stated that when someone asked 
if the employees were going to get a 401(k) plan, Mertes said that he 
could not promise them a 401(k) plan. Cooper also stated that Mertes 

did not mention the words ﬁcorporate policyﬂ or ﬁcompany policy.ﬂ 
 WILLAMETTE INDUSTRIES 529attributed to Mertes by Beaver
s, which purportedly were made 
three years earlier in contract negotiations.
11  In any event, the 
evidence shows that Mertes told the employees that ﬁeverything 
is negotiableﬂ which left open the possibility that a 401(k) 
might be obtained in negotiations. 
The evidence further discloses that at the 3 p.m., Mertes 
likewise emphasized that wages 
and benefits in a union plant 
had to be negotiated. Specifically in response to questions 
about why the Indianapolis plant did not have a 401(k) plan, 
Mertes explained that it had not been negotiated, which was an accurate statement of fact. Union President Howard and past 

Union Representative Francis dis
puted his explanation by tell-
ing the employees their version of what occurred during nego-

tiations. Mertes effectively denied their account when he testi-
fied that he did not state that there was a corporate or company 
policy against having a 401(k) plan in a unionized plant. His 
testimony was corroborated by 
others who attended the same meeting. Even so, the comments 
on which the alleged violation 
is based, whether they were accu
rate or not, were not made by 
Mertes, but were made by the cu
rrent and past 
union officials, and cannot be attributed to him.
12  As to Mertes™ comment that 
all nonunionized plants have a 
401(k) plan, I find that it was a statement of fact, which he was 
entitled to make under Section 8 (c
) of the Act. In the context 
of a decertification case, the Board has held that ﬁ[i]t is not 
unlawful to hold a meeting to in
form employees of the wages 
and benefits enjoyed by its nonunion employees, so long as it 

does no more than truthfully desc
ribe the wages and benefits of 
its other employees and does not
 make any implied promises 
that the wages and benefits of th
e employees at the meeting will 
be adjusted if the union is voted out.ﬂ 
Lepel Corp., 
323 NLRB 
841 (1997) citing, 
Fabric Warehouse, 294 NLRB 189 (1989). Contrary to allegations in the complaint, the evidence viewed 

as a whole establishes that at the January 7 meetings, Mertes 
did not expressly or impliedly in
form the employees that they 
would not be permitted to participate in a 401(k) plan if they 
selected the Union as their bargaining representative. Nor did 
he expressly or impliedly prom
ise the employees that they 
would be permitted to participate in a 401(k) plan or that they 
would receive other benefits, if they ceased to support the Un-
ion. Rather, the evidence shows that Mertes carefully prefaced 
                                                          
 11 Beavers did not testify at the hear
ing. The statement attributed to 
him by Garmon is therefore hearsay,
 which was objected to by Respon-
dent™s counsel, but allowed into 
evidence because arguably the state-
ment was not going to be relied on for the truth of the matter asserted. 
In retrospect, that is the sole reas
on for which the statement is relied on 
and therefore I give no weight to Beavers™ statement, which should 

have been excluded. As to Garm
on™s testimony that Mertes acknowl-
edged to him the accuracy of Beaver
s™ statement, even if I credited 
Garmon™s testimony, which I do not, 
it still would be hearsay within 
hearsay not within any exception and therefore I give it no weight. 
Additionally, for demeanor reasons
, I do not credit Garmon™s account 
of what Beavers said or his testimony that Mertes allegedly acknowl-
edged the accuracy of Beavers™ statement. 
12 The evidence supports a reasonable inference that Howard and 
Francis may have purposely interjected objectionable remarks into the 
dialogue because Nealy testified that before the January 7 meetings, 
Union President Huggins phoned him at home, told him to ask ques-
tions at the meeting, and told him to tell Mark Francis to do the same. 
The dialogue may very well have been contrived in light of Tolsen™s 
testimony that Francis, not Mertes, used the terms ﬁcorporate policyﬂ or 
ﬁcompany policyﬂ in the discussi
on by repeatedly asking if it was 
against corporate policy to have a 401(k) plan at the Indianapolis plant. 
his prepared remarks, explained that unionized benefits had to 
be negotiated, repeatedly stated
 that he could not promise any-
thing and told the employees that ﬁeverything was negotiable.ﬂ 

His statement indicates that a 401(k) plan was a subject for 
negotiation, but does not suggest 
that bargaining unit employ-
ees are automatically and irrevocably foreclosed from partici-

pating in such a plan simply because they are represented by a 
union. See Kezi, Inc., 
300 NLRB 594, 595 (1990). 
Accordingly, I shall recommende
d that the allegations of 
paragraph 5(a) as they pertain to the January 7 meeting be dis-
missed. 
3.  The January 23 meeting 
Towards the end of the January 7 meeting, employee Don 
Bollinger asked Mertes for more 
information about the benefits 

received by nonunion employees.
 He specifically wanted to 
hear from employees who had worked in a union plant that had 
gone nonunion. Mertes responded by
 having the plant manager 
and two hourly employees from the Lincoln, Illinois plant at-

tend the January 23 meeting. He also had available for review 
copies of the Lincoln plant 
employee handbook and the plant™s 
former collective-bargaining agreement. Mertes testified that he 

began all three-shift meetings the same way. He introduced the 
hourly employees, told everyone that it would be an open fo-
rum to ask questions, and stated that if there was an inappropri-
ate question, he would not allow it to be answered.  
a.  The 6 a.m. meeting 
Gamon testified that at the January 23 meeting, Mertes in-
troduced the Lincoln plant empl
oyees, who talked about their 
experiences with and without a un
ion. They were asked if they 
received wage increases and a 401(k) after decertification to 
which they responded, ﬁyes.ﬂ According to Garmon, Mertes 
again was asked if all nonunion plants had a 401(k) and he said, 
ﬁyes, it was available to
 them.ﬂ (Tr. 103.)  Gamon said that the 
Indianapolis plant employees at
 the meeting were given the 
option of taking an employee handbook and a copy of the prior 
Lincoln collective-bargaining agreement.  
Phelps testified that at the 6 a.m. meeting, the Lincoln plant 
employees talked about their jo
bs after decertification. Some-
one asked Mertes if the Indianapolis plant would get a 401(k) 
plan and he stated that the company could not promise any-
thing. Phelps testified that Mertes said that the Company could 
not promise anything numerous 
times during the meeting. 
Phelps said that it was mentioned that during the 1994 contract 
negotiations the Union tried to bargain with the company about 
a 401(k) plan, but ﬁthat was one of 
the things that was cut.ﬂ (Tr. 
241.) Phelps also testified that Mertes said that negotiating a 
401(k) plan was difficult because there are so many different 
plans with a 401(k). But according to Phelps, Mertes did not 
say that there would never be a 401(k) plan at a union plant or 
words to that effect. Nor did he say anything about a company 
policy or corporate policy against having a 401(k) at a union 
plant. b.  The 3 p.m. meeting 
Former Union Representative Mark Francis gave a general-
ized account of what took place at the 3 p.m. meeting on Janu-
ary 23. He said that after Mert
es made some brief introductory 
remarks, the Lincoln plant empl
oyees answered questions. He 
testified that the 401(k) plan, seniority, insurance, and other 
benefits were mentioned, but he
 did not say by whom or to 
what extent.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530Union Shop Steward Mark Howard attended the same meet-
ing. He testified that one of the Lincoln hourly employees 
spoke about their union presiden
t taking money from the union, 
which prompted Howard to ask the former union member why 
he allowed that to happen.  According to Howard, Mertes 
stressed that all nonunion plants pa
rticipated in a 401(k) plan. 
Howard conceded that Mertes also said that he could not prom-
ise anything in regard to a 401(k) and that Mertes never urged 
the employees to vote for or against the Union in the decertifi-
cation election.  
Nealy testified that when he brought up the 401(k) plan at 
the 3 p.m. meeting, Mertes told 
him that they had talked about 
it at the last meeting and that he was not going to get into it 

again. Cooper testified that af
ter the Lincoln plant employees 
said that they had received a 401(k) plan, someone asked if the 
Indianapolis plant was going to get a plan, and Mertes said that 
he could not make any promises. 
c.  Analysis and findings 
The evidence shows that the January 23 meetings were open 
forums, arranged by Mertes in 
response to an employee™s re-
quest to hear from hourly employees who had gone through the 

decertification process. The evidence also shows that after mak-
ing some preliminary remarks, Mertes turned the meeting over 
to the Lincoln plant employees, who answered most of the 
questions. When Nealy started 
asking Mertes questions about 
the 401(k) plan, he told him that it had been discussed enough 
at the previous meeting. The evidence shows that Mertes™ re-
marks at the January 23 meeting were limited and guarded and 
that he reminded the employees 
over again that he could not 
make any promises. As to the employee handbook and copies 
of the prior collective- bargaining agreement at the Lincoln 
plant, the evidence discloses that the items were made available 
to the employees, but that the em
ployees were not required to 
take a copy and that some did not. Also, there is no evidence 

that Mertes or any of the Lincoln employees reviewed the 
documents with the Indianapolis
 employees or otherwise spent 
time explaining in detail the benefits available to nonunionized 

employees. 
I find that the General Counsel has failed to adduce suffi-
cient proof that the employees were told at the January 23 
meeting, expressly or impliedly, 
that if they voted for the Union 
they would not receive a 401(k) plan or that if they voted 
against the Union they would receive such a plan. I therefore 
shall recommend that the allegations of paragraph 5(a), as they 
pertain to the January 23, 1997
 meeting, be dismissed. 
D. The Refusal to Bargain and
 Withdrawal of Recognition  
1.  The refusal to bargain 
On March 3, Huggins wrote a 
letter to Smith reminding him that in December 1996, Mertes had set aside the week of March 
10, 1997, for contract negotiation
s with the Union, and advising 
Smith that he was available on that date, as well as March 11, 
12, and 13, for negotiations. Smith forwarded the letter to 
Mertes, who by letter dated March 5, responded that ﬁ[t]he 
Company respectfully declines your request to negotiate with 
Local 17M at this time because the Company has a good faith 
reason to doubt the Union™s majority status based on the recent 
elections results.ﬂ (G.C. Exh. 11.
)  On April 15, which was one week after the Union filed a charge alleging a refusal to bar-
gain, Huggins wrote to Smith again requesting to begin 
negotiations. The Respondent did not respond to that letter. By 
letter to Smith, dated June
 9, Huggins made another 
to Smith, dated June 9, Huggi
ns made another unsuccessful 
request to begin bargaining. Me
rtes responded on June 12 that 
the Company would negotiate in good faith ﬁif the decision is 
in fact made by the appropriate adjudicating body that the 
Complaint issued by the Board has merit.ﬂ 
It is established Board law that an employer has a statutory 
obligation to bargain with a union, which ostensibly has lost a 
decertification election until the certification results issue. 
W. A. 
Krueger Co., 299 NLRB 914, 916 (1990).  The Board has held 
that ﬁan incumbent union is entitled to be treated as the em-
ployees™ bargaining representative until a final determination is 
made that the union is no longer the employees™ representa-
tive.ﬂ Id. I therefore find that the Respondent violated the Act 
by refusing the Union™s request
 to begin bargaining made on 
March 3, 1997, and on various dates thereafter. 
Despite the above-cited Board precedent, the Respondent 
points out that judicial decisions 
have held that an employer is 
entitled to rely on uncertified election results in refusing to 
bargain with the Union. Spec
ifically, the Respondent cites 
Sel-kirk  Metalbestos, N.A. v. NLRB, 
116 F.3d 782 (5th Cir. 1997), 
where the Fifth Circuit Court of Appeals found that uncertified 
election results provided a sufficient objective basis for an em-
ployer™s good faith doubt that the union no longer represented 
the majority of the employees, thereby relieving the employer 
of its duty to bargain under th
e Act. 116 F.3d at 790. See also
 St. Agnes Medical Center v. NLRB, 
871 F.2d 137, 147 (D.C. 
Cir. 1989), enfg. in part, reversing in part, and remanding in 
part St. Agnes Medical Center, 
287 NLRB 242 (1987), supple-
mental decision 304 NLRB 146 (1991), not cited in either post-

hearing brief filed with me. But, ﬁ[t]he Board takes the view 
that an Administrative Law Judge™s
 duty is to apply established 
Board precedent which the Supreme Court of the United States 

has not reversed, despite reversal
 of Board precedent by courts 
of appeals.ﬂ Ford Motor Co. v. NLRB,
 571 F.2d 993, 986 (7th 
Cir. 1978), affd. 441 U.S. 448 (1979); but see 
Pyramid Man-agement Group, Inc.,  318 NLRB 607, 609Œ610 (1995). And because one cannot accurately predict which court of appeals 
(if any) would review the instant case, given the venue provi-
sions of Section 10(e) and (f) of the Act, I decline to follow 
those judicial decisions, and in
stead rely solely on existing 
Board law. Acknowledging that the Board does not necessarily follow 
circuit court decisions, the Responde
nt alternatively argues that 
the present case is distinguishable from Selkirk because it never 
withdrew recognitiion from the Union. The Respondent points 

out, and the evidence shows, th
at the parties™ contract was 
never terminated and that the Re
spondent has adhered to all of 
its terms and conditions. But even if that is true, it does not 
legitimize the Respondent™s unlawful refusal to bargain which 
constitutes a separate and distinct violation of the Act. 
The Respondent also argues that because the agreement to 
enter into a stipulated election agreement in exchange for waiv-
ing the right to file exceptions
 is enforceable under Section 
301(a) of the Labor Management
 Relations Act, 29 U.S.C. § 
185(a), it therefore constitutes a valid defense to the alleged 
violation of Section 8(a)(5). 
The Respondent theorizes that 
because the Union agreed to hold a rerun election, and at the 
same time did not ask to bargain, the Respondent had a rea-
sonably grounded doubt of the Un
ion™s majority status and 
therefore could refuse to bargain. I am unpersuaded by the 

agreement.  The agreement in exchange for a waiver in essence 
was made in order to obtain an
 expedited election. There is 
 WILLAMETTE INDUSTRIES 531nothing on the face of that agreement or in the stipulated elec-
tion agreement, which constitutes a waiver of the Union™s statu-
tory right to bargain. Nor does either of the agreements consti-
tute a concession by the Union that it no longer represents a 
majority of the bargaining unit employees.  
Based on extant Board law, therefore, I find that the Respon-
dent unlawfully refused to barg
ain with the Union on March 5, 
1997, and at all times thereafter in
 violation of Section 8(a)(5) of the Act.  2.  The alleged withdrawal of recognition 
Paragraph 7(c) of the complaint alleges that on March 5, 
1997, the Respondent unlawfully withdrew recognition of the 
Union. However, the evidence shows that at a hearing held on 
March 14, on the objections to 
the election, the Respondent 
agreed that while the issue of representation was pending it 
would continue to adhere to all 
terms of the contract that was 
due to expire the next day. As the hearing ended, Union Attor-
ney Groth asked Mertes if the 
Respondent was going continue 
the contract in effect. According to Mertes™ unrebutted testi-

mony, he told Groth that the c
ontract would remain in effect, that the Respondent was not 
going to make any unilateral 
changes, and that it was not going to withdraw recognition from 
the Union while the question of
 representation was pending. 
The evidence further discloses that prior to the expiration date 
and since March 15, the Respondent has adhered to the terms of 
the contract, including the payment 
of monies into the pension, 
health and welfare funds, dues 
deductions, and the grievance 
procedure. The evidence also discloses that by letter, dated 
March 18, 1997, the Union gave 
the Respondent permission to 
grant wage increases and benef
its enhancements, and that sub-sequent thereto the Respondent granted a 3-percent wage in-

crease and an additional paid holiday, which are the only 
changes to the contract made 
by the Respondent. Thus, while 
the Respondent continues to doubt the Union™s majority status, 
and continues to refuse to barg
ain with the Union, it neverthe-less has adhered to the contract and has recognized the Union 
as the exclusive representative of the unit members in connec-
tion the administration of the contract.
13  I therefore find that the evidence when viewed in its entirety 
does not support the allegation that the Respondent withdrew 
recognition of the Union. Accord
ingly, I shall recommend that 
the allegations of paragraph 7(c) 
of the complaint be dismissed. 
E.  The Alleged Unlawful February Memos  
In paragraph 5(b) of the compla
int, as amended, the General 
Counsel alleges that the Respondent
 violated Section 8(a)(1) of the Act by posting a memorandum on February 7, 1997, in-
forming its employees that they
 would not receive a wage in-
crease and other benefits, if they supported the Union and by 
posting a memorandum on February 18, 1997, promising its 
employees that they would recei
ve wage increases and other benefits, if they ceased to support the Union.  
                                                          
                                                           
13 Contrary to the General Counsel™s assertions, I do not find that a 
different conclusion is warranted 
by Smith™s memo to the employees, 
dated February 7, 1997, where, in the context of discussing the election 
results, he states that since the ﬁUnion failed to receive a majority of the 
total votes cast, [it] will no longer be your representative after March 
15, 1997.ﬂ (G.C. Exh. 20.) I find that the Respondent™s conduct in 
adhering to all terms of the contract 
is a better indicator of its stated 
intent to continue to recognize the 
Union until the question of represen-
tation is finally resolved.   
The February 7 memorandum began by giving the results of 
the election tally and then stated, in pertinent part: 
 Since the GCU Union failed to receive a majority of 
the total votes Cast, the GCU will no longer be your repre-
sentative after March 15, 1997. 
If no protests to the election are filed, the National La-
bor Relations Board (NLRB) will issue an election certifi-
cation within seven days. If a 
protest is filed by the GCU 
Union, then this election certification may be delayed 
while the NLRB investigates the charges. Once the the 
election results have been certified by the NLRB, the 
company can announce wage rate increases for 1997 and 

other benefits enhancements.  
The Company will continue to abide by the terms of 
the current labor Contract through March 15, 1997. An 
Employee Handbook for the Indy Forms Plant will be de-
veloped to replace the contract. [G.C. Exh. 20.] 
 The February 18 memorandum 
explained that on February 
13, the Union filed objections to the election which were being 
investigated by the Board and then stated, in pertinent part: 
 Until the NLRB certifies the election, the company can not 

announce any wage rate or other benefit enhancements.  The 
company will continue to abide by the terms of the current la-
bor contract. We will cooperate fully with the NLRB to try to 
bring a speedy resolution to the protest.  
 The General Counsel argues at pp. 37Œ38 of its brief that the 
memos violate Section 8(a)(1) of
 the Act because they ﬁimply 
to the employees that there are wage increases and benefits 

‚waiting in the wings™ so to speak, and these will be awarded if 
the employees cease their support for the Union (if the decerti-
fication results are certified), or these will be withheld if the 
employees continue to support the Union (if the decertification 
election results are not certified).ﬂ  
Considering the timing of the memoranda and their content, I 
find that neither document contains an implied threat to with-
hold or an implied promise to gr
ant a specific and substantial 
benefit which necessarily would interfere with the employees™ 
free choice in the decertification process.
14  First of all, the 
February 7 memo was not posted until after the decertification 
election and therefore it could not have had any influence (posi-
tive or negative) on the election outcome. As to the memo™s 
possible effect on a rerun election, the evidence shows that 
there were no objections pending at the time, nor was there an 
inkling that another election mi
ght be held in the immediate future. Thus, the likelihood th
at the memorandum was calcu-lated to influence or could infl
uence a future election voting is 
remote. Next, when read in context, the February 7 memo suf-
ficiently points out that everyt
hing depends on the certification 
of the election results, thereby negating any impression that the 

granting of wage increases and benefits was a foregone conclu-
sion. Finally, the February 7 
memo does not mention any spe-
cific improvement or give a concrete example of a benefit  14 Had the complaint alleged, and the General Counsel argued, that 
the memoranda violated Sec. 8(a)(5) on the grounds that they were 
calculated to undermine and bypass the Union as the exclusive bargain-
ing representative, a basis may have existed for finding a violation of 
the Act. But those allegations and that argument have not been made 
nor fully litigated and therefore I am 
confined to consider the evidence 
in the context of whether the Respondent™s conduct violates Sec. 
8(a)(1) of the Act.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532which the employees might receive if they supported the decer-
tification effort or vice versa.  
With respect to the February 18 memo, the evidence reflects 
that it was issued only a few days after the objections to the 
election were filed, but long be
fore a hearing was held on the 
objections and long before a date was set for a rerun election. It 
therefore was sufficiently removed in time to negate the possi-
bility of interfering with employee free choice in a rerun elec-
tion. In addition, the February 18 memo stops short of impli-
edly promising to grant or im
pliedly threatening to withhold 
any specific or substantial benef
its and instead explains to the 
employees that everything is on hold until an investigation of 
the objections is completed.  
Based on the timing and content of the memoranda, I find 
that they did not interfere with the employees™ free choice. 
Coverall Rental Service, 
205 NLRB 880 (1973). Accordingly, I 
shall recommend that the allegations of paragraph 5(b) of the 
complaint be dismissed. 
F.  The Request for a ﬁGisselﬂ Bargaining Order 
The General Counsel argues that the Respondent™s conduct 
is so serious and substantial in 
character that a bargaining order 
pursuant to NLRB v. Gissel Packing Co., 
395 U.S. 575, 610Œ616 (1969), is warranted with no 
rerun election. I do not agree. 
The unlawful refusal to bargain was not so extraordinary that 
its effects cannot be erased by the use of traditional remedies 
and at the same time resolve the representation question raised 
by the decertificati
on petition by a fair Board rerun election. 
Under similar circumstances, the Board has found that an af-
firmative bargaining order with a rerun election is an appropri-
ate traditional remedy, separate and distinct from the extraordi-
nary remedy of a 
Gissel 
bargaining order to the exclusion of a 
rerun election. See 
Angelica Corp.,
 276 NLRB 617, 617 fn. 2 
(1985). I therefore find that the employees™ free choice in this 
case can be best ascertained by holding of a rerun election and, 
in addition, I shall recommend that the Respondent be required 
to bargain with the Union, on request.  
CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(2) of the Act. 
3.  All production and maintenance employees, truck drivers, 
warehouse and all other employees employed by the Respon-
dent at its Indianapolis, Indiana facility; BUT EXCLUDING all 
office clerical employees, prof
essionals, guards and supervisors as defined in the Act, constitute a unit appropriate for the pur-
poses of collective bargaining w
ithin the meaning of Section 
9(b) of the Act. 
4.  At all times material, the Union has been and now is the 
exclusive representative in the 
unit for purposes of collective 
bargaining within the meaning of Section 9(a) of the Act.  
5.  By refusing to collectively bargain with the Union from 
March 3, 1997, through the present, and while the final resolu-
tion of the question concerning the representative status of the 
Union raised in Case 25ŒRDŒ1279 was pending, the Respon-dent engaged in and continues to engage in conduct which vio-
lates Section 8(a)(1) and (5) of the Act. 
6.  The Respondent did not otherwise engage in any other 
unfair labor practices alleged in the complaint in violation of 

the Act. 
REMEDY Having found that the Respondent violated Section 8(a)(1) 
and (5) of the Act, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. I shall recommend that the Respon-
dent be ordered to bargain coll
ectively with the Union as the 
representative of the Respondent™s
 unit employees. This order 
is not to be construed as requiring rescission of the wages and 
benefits granted subsequent to 
the February 7, 1997 election. I 
shall also recommend that at
 second election be held. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER The Respondent, Willamette Indus
tries, Inc., Indianapolis, 
Indiana, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain in good faith with the Un-
ion as the exclusive bargaining representative agent of its em-

ployees in the appropriate barg
aining unit consisting of all pro-
duction and maintenance employee
s, truck drivers, warehouse 
and all other employees employ
ed by the Respondent at its 
Indianapolis, Indiana facility; BUT EXCLUDING all office 
clerical employees, professiona
ls, guards and supervisors as 
defined in the Act. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain in good faith with the Union as the 
exclusive bargaining representativ
e of employees in the above 
appropriate unit and, if an understanding is reached, embody 
that understanding in 
a signed agreement. 
(b) Within 14 days after service by the Region, post at its fa-
cility in Indianapolis, Indiana, copies of the attached notice 
marked ﬁAppendix.ﬂ
16  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 25, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 3, 1997. 
(c)  Within 21 days after service by the Region, file with the 
Regional Director sworn certification of a responsible official 
                                                          
 15 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended Order 
shall, as provided in Sec. 102.48 of
 the Rules, be adopted by the Board and 
all objections to them shall be 
deemed waived fo
r all purposes. 
16 If this Order is enforced by a judgm
ent of a United States court of ap-
peals, the words in the notice reading ﬁPosted by Order of the National 

Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the 
United States Court of Appeals Enforcing an Order of the National Labor 
Relations Board.ﬂ 
 WILLAMETTE INDUSTRIES 533on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER RECOMMENDED that Case 25ŒDŒ279 be 
reopened, that all prior proceedings held thereunder be rein-
stated, and that a rerun election be held. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection
 To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, on request, bargain in good faith with the Union 
and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the bargaining 
unit: All production and maintenanc
e employees, truck drivers, 
warehouse and all other employees employed by the Respon-

dent at its Indianapolis, Indiana facility; BUT EXCLUDING 
all office clerical employees, pr
ofessionals, guards and super-
visors as defined in the Act. 
WILLAMETTE INDUSTRIES, INC. 
  